Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites "a port traversing the body of a patient". However it’s not clear whether the port is an entire external structural lumen that is placed in the human body or if the port is simply a trocar (or introducer) that is connected to a human body cavity with the cavity being part of the lumen. For this examination, this limitation has been interpreted as reciting an introducer or trocar that connects to part of the human body. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Independent claim 1 recites "a port traversing the body of a patient". However this limitation has been interpreted as being part of the human body as outlined in the 112(b) rejection above.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Scarfogliero et al (WO 2011135503 shows up as Paolo on listed references) hereafter known as Scarfogliero.

Regarding Claim 1:
A modular surgical robotic system [see pg. 1 lines 1-5… “The present invention refers to a robotic apparatus for minimally invasive surgery”], comprising:
(a)    a port traversing the body of a patient [see Fig. 4A-4C element 103 which is a port and see pg. 6 lines 30-36… “support body 103, or introducer, having a cylindrical-shaped tubular structure in its entirety analogous to and compatible with that of a trochar”];
(b)    a modular robotic device sized to be positioned completely within a patient further [see Fig. 4A… all elements except element 103 (the introducer) make up the robotic device. Furthermore, as outlined in the Figures directly below rejection to claim 1. The device is segmented by joints (which makes sections or blocks) and thus recites at least a modular design].
 comprising:
(i)    a plurality of coupleabe bodies, further comprising a first shoulder component and a second shoulder component , [see all of these and pg. 7 lines 10-15… “A preferred introduction method provides for the insertion of one robotic arm at a time. Figures 2A to 21 thus show, schematically and in sequence, how each of the robotic arms 101 and 102 is inserted, during a laparoscopic surgery, through the introducer body 103.”];
(ii)    a first movable segmented robotic arm operationally connected to the first shoulder component [see labelled Figures below and Fig. 8A which shows via arrows how the shoulder is operationally connected to the arm via joints];
(iii)    a second movable segmented robotic arm operationally connected to the second shoulder component  [see labelled Figures below and Fig. 8A which shows via arrows how the shoulder  is operationally connected to the arm via joints];
(iv)    a first operational component operationally connected to the first robotic arm  [see labelled Figures below and Fig. 8A which shows via arrows how the shoulder is operationally connected to the arm through a series of joints]; and
(v)    a second operational component operationally connected to the second robotic arm [see labelled Figures below and Fig. 8A which shows via arrows how the shoulder is operationally connected to the arm through a series of joints]; and
Figures 8A and 8B refer to a preferred embodiment of means for transmitting motion from external actuators 80 and 90” and  pg. 16 lines 14-20… “Now, with reference to Figures 16 and 17A-17C, as mentioned previously the distal joints 4-6 of each robotic arm 101, 102 of the apparatus 100 of Figure 1 are moved through on-board drive means. Such on board actuation is accomplished through miniaturized motors, preferably electrical motors”. and Fig.3 and pg. 8 lines 15-20… “Still in Figure 3, transmission cables 108, intended to transmit motion to the most proximal joints (shoulder)” Based on these sections it is understood that external actuators (ie an operations system outside the patient) control electrical motors with the connection between the motor and the actuators being supplied through transmission cables (ie a form of electrical communication)]


    PNG
    media_image1.png
    360
    770
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    845
    1403
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792